Citation Nr: 0521766	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-01 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide agent exposure.

2.  Entitlement to service connection for asthma, including 
due to herbicide agent exposure in service.

3.  Entitlement to service connection for chronic bronchitis, 
including due to herbicide agent exposure in service.

4.  Entitlement to service connection for arthritis of the 
cervical spine as a residual of trauma.

5.  Entitlement to service connection for arthritis of the 
lumbar spine as a residual of trauma.  

6.  Entitlement to service connection for arthritis of the 
shoulders as a residual of trauma.

7.  Entitlement to service connection for dental trauma.  

8.  Entitlement to service connection for facial scars.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1968 
to May 1970, and thereafter had Naval Reserve membership.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, denying the appealed claims.  

The veteran at his April 2005 hearing also raised the issue 
of entitlement to service connection for diabetes mellitus as 
due to Agent Orange exposure.  However, the RO has yet to 
address that issue.  Accordingly, the Board presently does 
not have jurisdiction over the claim.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.101 (2004); see also Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure appellate review by the Board.).  The issue is 
referred to the RO for appropriate action.  

The issues of entitlement to service connection for asthma, 
chronic bronchitis, arthritis of the cervical spine, 
arthritis of the lumbar spine, arthritis of the shoulders, 
and dental trauma are all addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  The veteran was not incountry in Vietnam, but rather was 
stationed aboard a seagoing vessel off the coastal waters of 
Vietnam.  He was not exposed to herbicide agents in service.  

2.  Prostrate cancer was not shown during service and was not 
shown within 1 year following separation from service.

3.  The veteran has facial scars as residuals of lacerations 
in service requiring sutures.


CONCLUSIONS OF LAW

1.  The veteran did not develop prostate cancer due to 
herbicide agent exposure in service and prostrate cancer was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103A, 5107  (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2004); 
VAOPGCPREC 27-97 (July 23, 1997).

2.  Facial scars were incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107  (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

In this case, the veteran was not afforded a VCAA letter 
addressing his appealed claims.  He was, however, afforded a 
development letter in July 2003 addressing the need for 
evidence to support his contention of having been incountry 
in Vietnam during service, as required to support his claim 
for service connection for prostate cancer due to herbicide 
agent exposure in service.  He was then also informed that VA 
had no evidence of his having served in Vietnam, as opposed 
to aboard ship in coastal waters off Vietnam, and he was 
informed that service in Vietnam - incountry - rather than on 
a ship in coastal waters, was required to support his claim 
based on herbicide agent exposure.  

The July 2003 development letter requested that the veteran 
provide some evidence that he served incountry in the 
Republic of Vietnam.  The letter explained that this meant he 
had to be physically present or visiting that country in 
service some time between January 1962 and May 1975.  In a 
September 2003 notice of disagreement with the appealed 
rating decision, the veteran reported that he had located a 
fellow soldier who knew "first hand" of his going ashore in 
Vietnam - thus supporting his claim for service connection 
for prostate cancer based on herbicide agent exposure.  
However, the veteran was afforded the opportunity to submit a 
statement by this fellow soldier, and no statement has been 
forthcoming.  In the July 2003 development letter the veteran 
was expressly asked to submit evidence to establish his 
presence incountry, or otherwise to show his exposure to 
herbicide agents in service.  

By the August 2003 rating action and October 2003 statement 
of the case, the veteran was informed that his claim for 
service connection for prostate cancer was denied based on 
absence of evidence of herbicide agent exposure in service, 
and he was then informed that exposure to herbicide agents in 
service could be supported presumptively based on his being 
incountry in Vietnam during the Vietnam Era.  Thus the 
veteran was informed of evidentiary bases for supporting his 
claim based on herbicide agent exposure.  Having been so 
informed, the veteran has not alleged exposure to herbicide 
agents in service other than by alleging that he was in the 
coastal waters of Vietnam aboard ship, and alleging isolated 
incidents of leaving ship and going into inland waterways and 
on land in Vietnam, as discussed below.  Thus, the veteran 
was notified of the evidence required to support his claim 
including based on alleged herbicide agent exposure.  Because 
the veteran has not responsively asserted any other way in 
which he was exposed to herbicide agents, and no further 
evidentiary development is indicated to support his being 
incountry in Vietnam, there is no reasonable possibility that 
further development of the claim will assist in furthering 
his claim for service connection for prostate cancer based on 
herbicide agent exposure.  Hence, the duty to assist has been 
satisfied with regard to the issue of herbicide agent 
exposure.  

Additionally, as discussed below, the medical record reflects 
that the veteran was first diagnosed with prostate cancer in 
the fall of 2002, over three decades post service.  The 
record presents no reasonable possibility of the veteran's 
prostate cancer being related to service other than based on 
exposure to herbicide agents in service.  The veteran has 
himself not asserted any other basis of claim.  

The veteran was afforded the opportunity to testify in 
support of his claim, and did testify in April 2005.  

At a May 2003 authorization and release for medical records, 
the veteran informed that he had received treatment at a VA 
outpatient clinic in Greenville, North Carolina from 1970 to 
the present for chronic bronchitis and osteoarthritis.  He 
also then informed that he had received treatment from W. 
Wells, M.D., from 1955 to 1968 for asthma and bronchitis.  He 
also reported currently receiving treatment from M. D. 
Zurenko, M.D., of the Cancer Center of the Carolinas, for 
prostate cancer.  Greenville, North Carolina VA outpatient 
clinic treatment records were received and associated with 
the claims folder in June 2003.  A June 2003 reply from M. 
Avery, M.D., of Avery Medical Center in Maudlin, South 
Carolina, to an request from records of treatment by Dr. W. 
Wells, informed that that physician had retired in 2000, and 
that she had taken over his practice and charts, but that 
records prior to 1997 could not be found.  The claims folder 
contains 2003 treatment records for prostate cancer from the 
Cancer Center of the Carolinas and M. D. Zurenko, M.D.  

The RO in May 2003 made an official military research inquiry 
to ascertain whether the veteran while serving in the Navy 
aboard the USS Buchanan, was ever in-country in Vietnam.  
That question could not be answered, but it was determined 
that the USS Buchanan was in the official waters of the 
Republic of Vietnam over three intervals, in April 1969, in 
May 1969, and from June to July of 1969.  

The veteran has indicated that he is in receipt of Social 
Security disability benefits.  Although VA is on notice of 
the existence of SSA records, there has been no argument they 
are relevant to the issue of entitlement to service 
connection for prostate cancer based on exposure to herbicide 
agents in service.  Indeed, the veteran reported in his 
February 2003 claim that he last worked in July 1998, and 
became unable to work due to his disabilities in October 
1999, years prior to the initial diagnosis of prostate cancer 
in 2002.  He has not asserted that his Social Security 
disability benefits are related to his prostate cancer, and 
has provided no indication that records underlying a Social 
Security disability determination would support his claim for 
service connection for prostate cancer based on herbicide 
agent exposure.  Hence, there is no reasonable possibility 
that Social Security records would further the veteran's 
claim for service connection for prostate cancer based on 
herbicide agents exposure in service, and accordingly those 
records need not be obtained prior to this adjudication.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).

The RO has accordingly exhausted developmental avenues that 
may be pertinent to the veteran's claim of entitlement to 
service connection for prostate cancer including based on 
herbicide agent exposure.  There is no indication that 
additional evidence may be obtained which presents the 
reasonable possibility of furthering the veteran's prostate 
cancer claim.  Thus, the duties to notify and assist the 
claimant, including pursuant to the VCAA, have been satisfied 
to the extent necessary for this claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, a VCAA 
letter was not afforded the veteran, but the above-noted July 
2003 development letter was afforded the veteran prior to 
initial adjudication of the claim.  The Board notes that 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are also 
applicable, including provisions pertaining to when notice is 
issued.  In this instance, however, the Board finds that the 
appellant was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim as 
related to herbicide agents exposure, and development on no 
other basis is indicated in this case as to the claim for 
service connection for prostate cancer.  The Board concludes 
that there was no deficiency as to the timeliness of the 
notice provided.  The Court has recently held, in that 
regard, that an error is not prejudicial when the error did 
not affect "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

The veteran's claim for entitlement to service connection for 
facial scars is granted by this decision.  Hence, additional 
VCAA development cannot not further that claim.  

Service Connection Claims

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Prostate Cancer

The veteran contends that he should be service-connected for 
prostate cancer based on his exposure to herbicide agents 
(also generally known as Agent Orange, even though multiple 
types of herbicide agents were used during the Vietnam Era) 
in service in Vietnam.  In some circumstances, a disease 
associated with exposure to certain herbicide agents will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Diseases that the Secretary has 
associated with herbicide exposure include prostate cancer.  
38 C.F.R. § 3.309(e).

38 U.S.C.A. § 1116 provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam may not 
be considered service in the Republic of Vietnam for purposes 
of 38 U.S.C. § 101(29)(A), and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 
23, 1997).

The veteran testified at the April 2005 hearing that while he 
served aboard the USS Buchanan, DDG-14, a destroyer, in 
coastal waters off the shores of Vietnam, he went on three 
occasions aboard a boat from that ship into the inland waters 
of Vietnam.  He added that on one of these occasions he was 
on land for four hours when they picked up their commodore in 
Da Nang, and on the other two occasions they were in inland 
waters to pick up ammunition and supplies.  The veteran's 
service records show that the veteran served aboard the USS 
Buchanan, that he received the Vietnam Service Medal, and 
that he had one year and five months of foreign service.  
However, there is no evidence corroborating his contention of 
having left the ship and his having gone into Vietnam inland 
waters or, more specifically, on land in Vietnam.  

In August 2003 the veteran submitted a color copy of the 
front and back of a photograph, which he alleged showed a 
commodore coming aboard the USS Buchanan from a boat that had 
just been incountry in Vietnam, and which he alleged showed 
that he was also aboard the boat and that he had been 
incountry to retrieve the commodore.  However, the photograph 
comes with no official caption indicating that the veteran 
had been ashore in Vietnam to retrieve the commodore.  There 
is a hand-written message on the back of the photograph 
supporting the veteran's allegation, but the message is 
undated and subject to question.  Careful inspection of the 
message reveals that it was written in two parts.  It appears 
that the message note read, "The Captain's Gig along side, 
The man coming up the sea ladder is our Commodore."  Added 
to the message following "along side," is the word 
"Buchanan", and added to the end of the message are the 
statements, "He was in Da Nang.  We went ashore and got 
him."  

When the veteran submitted the copy of the photograph, front 
and back, he alleged that he had not seen the photograph in 
33 years, thus implying that it was not altered in that 
length of time.  Taking this evidence as a whole and upon 
careful study, the Board concludes that it is more likely 
than not that the additions to the message on the back of the 
photograph, which would specifically support the claim for 
service connection for prostate cancer by showing that the 
veteran had been incountry in Vietnam, were added by the 
veteran recently, specifically to support his claim.  The 
evidence itself, with its particular additions to the message 
on the back of the photograph, discredits his implication 
(implied by his statement that he had not seen the photograph 
in 33 years) that the photograph and message on its back as 
presented were unaltered from the time of their creation 
during service (service being approximately 33 years prior to 
their submission into evidence).  The Board thus has no basis 
for concluding that there is any veracity to his allegation 
that the photograph is what he purports it to be - evidence 
of his having gone ashore in Vietnam to retrieve his 
commodore.  Accordingly, the Board concludes that the 
photograph cannot support the veteran's claim, based on its 
loss of credibility as to its authenticity as alleged.  

As addressed in the VCAA discussion above, in a September 
2003 notice of disagreement, the veteran asserted that a 
fellow soldier, whose name he provided, had "first hand" 
knowledge of the veteran having gone ashore in Vietnam in 
service.  He further asserted that this fellow soldier had 
agreed to write a letter or accompany the veteran to his 
hearing to support his claims.  However, the veteran's 
assertion of the existence of a person with first-hand 
knowledge of his being incountry in Vietnam during service, 
cannot support the claim, since it is not independent 
evidence of that asserted fact.   The veteran has failed to 
submit any statement by a fellow soldier supporting the 
veteran's presence in inland waters or incountry in Vietnam, 
and the soldier did not appear and testify at the veteran's 
hearing.  

Because the General Counsel of VA has held that service in a 
deep water vessel, such as the USS Buchanan, in the waters 
off shore of Vietnam does not constitute service in Vietnam 
under 38 C.F.R. § 3.307(a)(6)(iii), the Board finds that the 
evidence does not demonstrate that the veteran served in 
Vietnam.  The veteran has not put forth evidence to support 
his contention of having ventured inland and having been 
thereby exposed to herbicide agents, and hence the 
preponderance of the evidence is against such a contention.  
Accordingly, there is no presumption of exposure to Agent 
Orange or other herbicides.  Thus service connection for 
prostate cancer on a presumptive basis pursuant to 
38 U.S.C.A. § 1116 is not warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation. Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the medical 
record reflects that the veteran was not diagnosed with 
prostate cancer until many years post service.  Medical 
records from the Cancer Centers of the Carolinas, Greenville, 
South Carolina, inform of an initial diagnosis of prostate 
cancer in the fall of 2002, first suspected based an elevated 
PSA during that season and confirmed by biopsy.  Thus, 
prostate cancer could not have developed decades prior in 
service, and has not been shown to be otherwise related to 
service.  Prostate cancer was not shown in service medical 
records or on Naval Reserves periodic examinations for many 
years after service.  For these reasons, the Board finds that 
service connection for prostate cancer on either a 
presumptive basis, to include as the result of exposure to 
herbicide agents, or on a direct basis, is not warranted.

The preponderance of the evidence is against the claim of 
entitlement to service connection for prostate cancer, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Facial Scars

The veteran contends that he should be granted service 
connection for facial scars that resulted from an accident in 
service when a winch struck him in the face.  The Board 
agrees.  The service medical records reflect that the veteran 
was struck in the left side of the face by a winch in 1970, 
with sutures required for lacerations over the left eye, 
bridge of the nose, and left upper lip.  The veteran in May 
2003 submitted a photograph of himself prior to the accident, 
and of himself years after service.  While the post-service 
photograph is not the clearest, a hint of residual scar over 
the nose and in the left brow line can be discerned.  The 
Board finds no reason to suspect that scars from the suturing 
in service disappeared entirely.  Hence, service connection 
for those residual scars is warranted.   


ORDER

Service connection for prostate cancer is denied.  

Service connection for facial scar residuals of suturing 
performed in service is granted.  


REMAND

As noted, VA has an enhanced duty to notify and assist a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2004).  For claims of entitlement 
to service connection for asthma, chronic bronchitis, 
arthritis of the cervical spine, arthritis of the lumbar 
spine, arthritis of the shoulders, and dental trauma, the 
veteran should be afforded a VCAA letter notifying him of 
evidence required to support his claims, and of assistance to 
be provided in supporting his claims.  

Additionally, in his claim submitted in February 2003 the 
veteran indicated that he was granted Social Security 
disability benefits.  The Court has held that where a veteran 
is in receipt of Social Security disability benefits, the 
medical records underlying that award are relevant to issues 
such as those on appeal here.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Thus, any Social Security disability determinations 
and supporting medical records must be obtained for 
association with the claims folder.  

The veteran indicated in a VA Form 21-4142 submitted in June 
2003 that he had received treatment at the VA outpatient 
clinic in Greenville, South Carolina, from 1970 to the 
present for his chronic bronchitis and arthritis of the back, 
neck, and shoulders.  While records were obtained from that 
facility in June 2003, and there was no indication made that 
the complete records of the veteran were not provided, the 
records obtained only dated from October 1990 to the present.  
A further attempt should be made to obtain prior records from 
that facility, and the veteran should be asked to submit any 
such records of treatment which he may have.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and satisfy all VCAA notice obligations 
in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  
Specifically, the letter should tell him 
to submit all evidence he has concerning 
these issues.  The veteran should be 
specifically asked to provide any records 
of examination or treatment he may have 
for his claimed disorders during service 
or close in time to service, as well as 
any records of treatment after service 
generally.  This should include all 
records he may have of treatment at the 
Greenville VA outpatient clinic.  For his 
claimed asthma and bronchitis, he should 
also be asked to provide any records he 
may have of treatment for his asthma 
prior to service, and any corroborating 
evidence that he had asthma prior to 
service.  He should also be asked to 
detail any private treatment and be 
requested to assist in obtaining any 
private records available.  Any responses 
received should be associated with the 
claims folder.  Any necessary additional 
development indicated by any response to 
the notice letter should be undertaken.  

2.  The RO should again submit a request 
to the Greenville VA outpatient clinic, 
for all records of treatment from 1970 to 
the present.  The RO should specifically 
ask if records dating from as early as 
1970 were destroyed, or were possibly 
sent elsewhere for storage.  Any 
indicated source for those treatment 
records should be pursued.  Any requests 
and all responses and records received 
should be associated with the claims 
folder.  

3.  The RO should also obtain and 
associate with the claims file any Social 
Security disability determinations and 
the medical records underlying any such 
determinations.  

4.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate dental specialist, to address 
the loss of two front teeth and any 
etiology as related to service.  The 
claims folder must be provided to the 
examiner for the examination.  All 
necessary tests and studies should be 
conducted.  The examiner should carefully 
review the veteran's service medical 
records including service dental 
treatment records and the records of 
treatment pertaining to his being struck 
in the face in service with a winch, and 
any pertinent post-service records.  The 
examiner should then address whether it 
is at least as likely as not that the 
veteran lost two front teeth because they 
became loose when he was struck in the 
face with a winch and the two teeth 
accordingly had to be removed some time 
after service, as the veteran has 
alleged.  The examiner must base any 
opinion provided on medical evidence, 
particularly service medical evidence, as 
contained within the claims folder, and 
should not base any opinion on any 
unsubstantiated medical or dental history 
as provided by the veteran.

5.  Also after completion of instruction 
steps one to three, but whether or not 
records are obtained, the veteran should 
be afforded a VA examination to address 
nature and etiology of any current asthma 
and bronchitis.  The claims folder must 
be provided to the examiner for the 
examination.  All necessary tests and 
studies should be conducted.  For each 
disorder, asthma and bronchitis, the 
examiner should provide separate opinions 
as to whether it is at least as likely as 
not that the veteran developed the 
disorder in service, and whether it is 
otherwise related to service.  For 
asthma, if found, the examiner should 
answer two additional questions:  1) 
whether the asthma clearly and 
unmistakably was present prior to 
service, and 2) whether the asthma 
clearly and unmistakably did not 
permanently increase in severity during 
service.  The examiner should not rely on 
the veteran's own statements as his 
medical history to support any opinions 
made, but rather should rely on the 
medical evidence presented.

6.  Also after completion of instruction 
steps one to three, if the RO determines 
that arthritis of the cervical or lumbar 
spine or shoulders is indicated by any 
evidence obtained to have been present 
either in service or proximate to 
service, then the veteran should be 
afforded a VA orthopedic examination to 
address those disabilities.  The claims 
folder must be provided to the examiner 
for the examination.  All necessary tests 
and studies should be conducted.  For 
each of these claimed disability 
(arthritis of the cervical spine, 
arthritis of the lumbar spine, arthritis 
of the shoulders) for which the RO has 
determined that evidence has been 
obtained indicating its presence in 
service or proximate to service, and 
which is found to be present currently, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran developed the 
disorder in service, whether it was 
present to a compensable degree within 
the first post-service year, and whether 
it is otherwise related to service.  

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded issues.  If a 
complete grant of the benefits sought is 
not afforded the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


